                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )               1:06CR474-1
                                          )
                                          )
RODNEY ANTON WILLIAMSON                   )

                      MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendant Rodney Anton Williamson’s pro

se Motion for Reconsideration [Doc. #395]. In his motion for compassionate

release, Williamson had argued that “[t]he reduced mandatory sentence in 21

U.S.C. §841(b)(1)(A), the new definition of a ‘serious drug felony’, the Covid-19

pandemic, his non-violent background and significant rehabilitation, combined

constitute” extraordinary and compelling reasons warranting a sentence reduction.

(See Mot. [Doc. #384].) His motion was denied because, even if he were no

longer subject to enhanced statutory penalties, his guideline range remained

unchanged because of his career offender status (a conclusion made in error as

explained below), attributable drug quantity, and role in the offense and no

extraordinary and compelling reasons warranted reducing his sentence. (See Mem.

Op. & Order (Jan. 29, 2021) [Doc. #394].) Williamson asks the Court to

reconsider that denial because he maintains that his 2000 conviction which served

as a predicate offense for his career offender designation is for attempted drug

trafficking and, therefore, cannot support such a designation. He also requests




       Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 1 of 9
“appointment of counsel to litigate how many criminal history points he will have

and his new base offense level.” For the reasons explained below, his motion is

denied.

      As an initial matter, the Sixth Amendment right to counsel does not extend

beyond the first appeal of right. Pennsylvania v. Finley, 481 U.S. 551, 555

(1987). In exceptional circumstances, due process may require appointment of

counsel in certain postconviction proceedings, but Williamson’s instant motion is

not among those. See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000)

(denying appointment of counsel for § 3582(c) motion to reduce sentence). Cf. 18

U.S.C. § 3006A(a)(2)(B) (authorizing the court to provide counsel to a financially

eligible person seeking relief under 28 U.S.C. §§ 2241, 2254, or 2255 when “the

interests of justice so require”). Accordingly, his request for appointment of

counsel is denied.

      At sentencing, Williamson was determined to be “a career offender within

the meaning of USSG §4B1.1” because, in relevant part, he had “been convicted

of two counts of Felonious Possession With Intent to Sell and Deliver Cocaine,

controlled substance offenses” and “the instant offense [was] a controlled

substance offense”. (Presentence Report ¶ 36.) Williamson insists that his “May

31, 2000 state conviction (99 CRS 032976) is not a conviction for possession

with intent to sell and deliver cocaine” but is one for attempted trafficking by

possession. He asserts that the possession with intent to sell and deliver cocaine




                                          2



          Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 2 of 9
“has been mistakenly listed by the United States in its §851(a)(1) notice and the

United States probation officer in the Presentencing report.”

      First, as to the § 851(a)(1) notice of prior convictions, the Court previously

explained that it appeared Williamson would no longer be subject to an enhanced

statutory penalty were he sentenced today, which has since been confirmed by the

United States Probation Office, (see U.S. Prob. Office Memo. (Feb. 24, 2021)

[Doc. #396]).

      Next, as to Williamson’s argument that he is no longer a career offender, he

is correct, albeit for a more fundamental reason than those he advances – his

instant offense of conviction is not a controlled substance offense as that term is

used in § 4B1.1 of the United States Sentencing Guidelines (“Guidelines”). The

Guidelines define a career offender as someone who “was at least eighteen years

old at the time [he] committed the instant offense of conviction”, “the instant

offense of conviction is a felony that is . . . a controlled substance offense”, and

he “has at least two prior felony convictions of . . . a controlled substance

offense.” U.S. Sentencing Guidelines § 4B1.1(a). A “controlled substance

offense” is an “offense under federal or state law, punishable by imprisonment for

a term exceeding one year, that prohibits the manufacture, import, export,

distribution, or dispensing of a controlled substance . . . ”, id. § 4B1.2(b), including

“the offenses of aiding and abetting, conspiring, and attempting to commit such

[an] offense[]”, id. § 4B1.2(b) cmt n.1.




                                           3



        Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 3 of 9
      Williamson’s instant offense of conviction is conspiracy to distribute cocaine

hydrochloride in violation of 21 U.S.C. § 841 and § 846. In United States v.

Whitley, 737 F. App’x 147, 149 (June 12, 2018), the Fourth Circuit Court of

Appeals held, albeit in an unpublished opinion, that a conviction for conspiracy to

distribute in violation of 21 U.S.C. § 846 is not categorically a controlled

substance offense for purposes of the career offender designation. This is so

because a conviction under § 846 does not require an overt act and, therefore, “it

criminalizes a broader range of conduct than that covered by generic conspiracy”

listed in § 4B1.2 cmt n.1 of the Guidelines. Id. (internal quotations and citation

omitted). Therefore, were Williamson sentenced today, he would no longer be

considered a career offender. Accordingly, it is unnecessary to assess the

arguments he advances about his 2000 predicate conviction and its impact on his

career offender status.

      Without his career offender designation, Williamson’s guideline range

becomes 292 to 365 months’ imprisonment. His five criminal history points lead

to a Criminal History Category III, and his Total Offense Level becomes 38 as a

result of the drug amount the jury attributed to him and his offense role.

      Nevertheless, Williamson has failed to meet his burden to show that

extraordinary and compelling reasons warrant a reduction of his present 360-

month term of imprisonment. First, his 360-month term of imprisonment is within

the guideline range that would be applicable today. Furthermore, at the time of the

instant offense, he was in his early thirties and had already amassed a criminal

                                          4



        Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 4 of 9
history with convictions for felony possession with intent to sell and deliver

cocaine, felony possession of cocaine, felony maintaining a vehicle, and felony

attempted trafficking. As previously explained in the January 29, 2021

Memorandum Opinion and Order,

      his felonious criminal history involved the very same controlled
      substance – cocaine – that he would go on to distribute in the instant
      offense. To his credit though, as he highlights, none of these crimes
      involved violence or firearms. Williamson contends that the “gross
      disparity” between the “minor” sentences for his state convictions
      and that for his federal crime is extraordinary and compelling.
      Experience shows that defendants often face longer terms of
      imprisonment for violating federal criminal laws as a result of various
      factors. While such a scenario may factor into the application of 18
      U.S.C. § 3553(a) at sentencing, it is not here extraordinary and
      compelling.
             Undeterred by his previous drug convictions, Williamson
      endeavored with other conspirators into the sophisticated “smuggling
      [of] multi-kilograms of cocaine hydrochloride into the United States”
      (Presentence Report ¶ 7), the instant offense conduct. The
      conspiracy spanned St. Thomas to North Carolina to New York and
      involved the use of luggage and vehicles with hidden compartments,
      the bribing of customs officials in St. Thomas, and the recruitment of
      Transportation Security Administration officials at airports in North
      Carolina and New York. (E.g., id. ¶ 9.) Williamson managed the
      operation by directing the actions of co-conspirators and confidential
      informants. (E.g., id. ¶¶ 11-20.) The jury found him guilty of
      distributing more than 400 kilograms of cocaine. (Id. ¶ 27.)
             Williamson contends that his sentence and those of his similarly
      situated co-defendants are disparate, but he does not explain how. In
      2007, his sentence was dictated by the statutory mandatory minimum
      resulting from his criminal history, a term of imprisonment later
      reduced to 360 months. As explained above, were his guideline range
      calculated today, it would be [292 to 365] months . . . because of his
      offense conduct and his criminal history. He claims that his sentence
      is double that of his co-defendants and appears to cite to the guideline
      range of a co-conspirator who was prosecuted in the District of the
      Virgin Islands but he does not explain how they are similarly situated
      nor why their respective sentences are so disparate based on the
      men’s similarities.

                                          5



        Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 5 of 9
        The Bureau of Prisons determined Williamson’s risk of
recidivism in December 2019 to be low. Now in his mid-forties,
Williamson argues that his age makes him less likely to recidivate, and
research shows that recidivism decreases with age, see U.S.
Sentencing Comm’n, The Effects of Aging on Recidivism Among
Federal Offenders (Dec. 2017). He also argues that the hardship his
family has suffered during his incarceration, including the death of his
youngest son, his daughter having children of her own, his oldest
son’s felony charges, his mother’s medical issues, and the lack of
Williamson’s financial support, “are a direct result of [his] past
conduct” and will deter him from criminal activity. He describes the
deprivation of his “ability to be with his loved ones” and that a
reduced sentence “will at least start the healing process for past
mistakes.”
        It is not unusual for defendants’ families to bear the burden of
incarceration, as Williamson describes of his family. At the time he
committed the instant offense, he had three minor children – then
ages four, seven, and nine, the oldest two of whom resided with him.
While his mother described him as an “attentive father”, he
nevertheless participated in and managed a large-scale drug smuggling
conspiracy at the same time. He even acknowledges that “[a] drug
trafficking offense is an offense against the community.” It is
commendable that his family’s wellbeing is forefront in his mind and
that it may deter him from future criminal conduct. However, their
welfare was an insufficient deterrent at the time of the instant
offense, and it is not the Court’s obligation to lessen the burden that
Williamson placed on them in the first place.
        To the extent that Williamson otherwise relies on his family’s
situation as an extraordinary and compelling reason for release, it is
not akin to those family circumstances described as extraordinary and
compelling by the Sentencing Commission. See U.S. Sentencing
Guidelines § 1B1.13 Application n.1(C) (describing as extraordinary
and compelling family circumstances the death or incapacitation of the
defendant’s minor child’s caregiver or the incapacitation of the
defendant’s spouse or partner where the defendant would be the only
available caregiver).
        Williamson contends that his criminal history does not reflect
his character and that he has used his time in custody to assess the
risks versus rewards of criminal activity. He relies on his self-
described “exceptional rehabilitation” as support for his release. He
describes his “performance while in custody [as] clearly show[ing] a
man who has profited and matured” and describes himself as “a
model inmate all of his time in custody”, evidenced in part by his

                                   6



 Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 6 of 9
“consistent work history for over the past decade” and only “one
minor infraction that did not result in loss of any privileges or good
time.” He believes that he is able to “re-enter society with the mental
and vocational skills necessary to ensure that he is [a] dependable and
responsible member of society.” He submitted a July 2020 letter
from All Systems Restored HVAC & Electrical stating that upon his
release, the business “is prepared to offer him full-time employment at
40 hours per week with benefits after 90 days of employment to
assist him with his transitional plan.”
       Williamson has done many things well while in the custody of
the Bureau of Prisons, evidenced in part in his May 2019
Individualized Reentry Plan. At the time, he had earned his GED and
participated in classes, he was working and received “satisfactory
work reports from the detail supervisor”, and he had no disciplinary
incidents in the previous six months. It is apparent from letters he
submitted that his family and close friends love him, believe in him,
and have seen him grow while incarcerated. And, as noted above, All
Systems Restored is ready to offer Williamson employment upon
release. This community support system is encouraging for
Williamson, now and in the future.
       Yet, it was also noted in his May 2019 Individualized Reentry
Plan that “[s]ince last team meeting he has not completed any
programs due to lack of interest”, he had “declined Drug Education
classes”, and he had “not saved any money for release as
recommended due to lack of interest.” He was encouraged to enroll
in “ACE (Grammar Refresher, Math Refresher, Critical Decision
Making) or a Vocational Education classes (CDL, Car Care
Maintenance, Welding)” and other “Apprenticeship programs (Baker,
Cook, Electrician, Maintenance, HVAC, etc.) for [him] to obtain skill
for future employment”. It is not known whether Williamson heeded
that advice and pursued further education and vocational training. At
the time of his May 2019 team meeting, in addition to his GED
courses, he had participated in the following classes: study of ethics,
psychology self-study, criminal thinking processes, injury prevention,
men’s health, parenting, crochet, health fair, keyboarding, and
wellness at risk. As noted above, the last time he had participated in
a class was May 2018.
       Williamson’s earning of his GED, work performance and
apparent consistent work history, and self-described nearly clean
disciplinary history are important steps in the right direction. But, his
recorded lack of interest in the pursuit of educational or vocational
training or saving money – all in preparation for reentry into the
community – does not reflect “exceptional rehabilitation”, much less

                                   7



 Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 7 of 9
      support extraordinary and compelling reasons for release. And, while
      he notes that he has served 100 percent of what would be a ten-year
      mandatory minimum sentence under present 21 U.S.C.
      § 841(b)(1)(A), he has served [just over] fifty percent of [the low end
      of] his guideline sentence, (see Inmate Data [Doc. #386-1]).
              Finally, Williamson understandably expresses concern about
      contracting COVID-19 while in custody. Initially, he “report[ed] that
      he does not have any health issues and that he is generally healthy”,
      but that “the threat from COVID- 19” combined with his other bases
      for relief constitutes an extraordinary and compelling reason for relief.
      More recently, he contends that his chronic allergy problems can
      cause an asthma attack and COVID-19 “can become life threatening.”
      He describes a November 2020 outbreak of COVID-19 at FCI Ashland
      where he is housed, the facility’s inability to keep inmates safe, and
      the lack of mask-wearing, social distancing, and medical care.
              Williamson’s Presentence Report notes his “chronic allergies”
      for which he took medication. Yet, suffering from allergies is not
      among the medical conditions recognized by the Centers for Disease
      Control and Prevention as increasing the risk of severe illness from the
      virus that causes COVID-19. See
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
      precautions/people-with-medical-conditions.html (last updated [Feb.
      22, 2021]).

(Mem. Op. & Order at 11-16 (footnote 3 omitted) (Jan. 29, 2021) [Doc. #394].)

FCI Ashland has a significant history of COVID-19 but, as of March 5, 2021,

reports no inmates and seven staff members positive. Fed. Bureau of Prisons,

COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (reporting six inmates

who have died and 340 inmates and sixty-two staff members who have

recovered). In addition, the Bureau of Prisons has begun administering the COVID-

19 vaccine to staff and inmates. On January 4, 2021, it published its updated

COVID-19 Vaccine Guidance recommending that vaccinations first be offered to

correctional staff “to decrease the possible introduction of SARS-CoV-2 into

institutions and thus protect inmates” then offered to inmates according to priority

                                         8



       Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 8 of 9
levels. Fed. Bureau of Prisons Clinical Guidance, COVID-19 Vaccine Guidance (Jan.

4, 2021 v.7.), available at

https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. As of March 5,

over 71,000 doses have been administered across Bureau of Prisons facilities,

including FCI Ashland where 109 staff members and ninety-eight inmates have

been fully inoculated. https://www.bop.gov/coronavirus/.

      Although it is now determined that Williamson would no longer qualify as a

career offender were he sentenced today, neither that change, nor, as explained in

the previous Memorandum Opinion and Order, “the change in 21 U.S.C.

§ 841(b)(1)(A), nor Williamson’s non-violent background, efforts towards

rehabilitation, low recidivism risk, family circumstances, and community support,

nor COVID-19”, (Mem. Op. & Order at 17), even when considered together, are

extraordinary and compelling reasons to release Williamson. 1

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant Rodney Anton Williamson’s pro se Motion for

Reconsideration [Doc. #395] is DENIED.

      This the 8th day of March, 2021.

                                            /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge



 1
   As before, “[b]ecause it is determined that there are no extraordinary and
 compelling reasons warranting a sentence reduction, it is unnecessary to assess
 the application of the factors from 18 U.S.C. § 3553(a).” (Mem. Op. & Order at
 17 n.4.)

                                         9



        Case 1:06-cr-00474-NCT Document 397 Filed 03/08/21 Page 9 of 9
